      Case: 4:20-cv-00794-JG Doc #: 88 Filed: 05/21/20 1 of 3. PageID #: 1138




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



       Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

       Abbott Tests for May 20, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
 TESTS
 PERFORMED                            8                                   55
 POSITIVE                             2                                    7
 NEGATIVE                             6                                   47
      Case: 4:20-cv-00794-JG Doc #: 88 Filed: 05/21/20 2 of 3. PageID #: 1139



MASS TESTING – QUEST DIAGNOSTICS

       The following data is for May 20, 2020:

Swabs taken/sent to Quest Diagnostics - 142


                              RESULTS                     TOTAL (since May 11, 2020)
 TESTS
 PERFORMED                        142                                   806
 POSITIVE                          1                                     54
 NEGATIVE                          5                                    146


May 21, 2020 Order

       In addition, pursuant to the Court’s 11:37 AM non-document Order issued today

requiring the Respondents to provide “an explanation of why Respondents have not yet received

or reported test results for tests that were completed more than 48 hours ago”, Respondents state

as follows:

      1) Results of all Abbott tests performed since the Court’s May 14, 2020 Order are

          reported to the Court in Respondent’s daily Status Report; and

      2) Results received from Quest Diagnostics are also reported to the Court daily in

          Respondents’ Status Report. BOP staff inquired regarding the results of the test swabs

          sent to Quest last week, Quest assured BOP staff that it is processing COVID tests 24

          hours a day, 7 days a week in response to the pandemic and is providing the results as

          soon as possible to BOP staff. Quest also reported that due to the incredible volume of

          COVID tests it is processing, the BOP should now expect an approximate 7-day

          turnaround for the tests to be completed.




                                                 2
Case: 4:20-cv-00794-JG Doc #: 88 Filed: 05/21/20 3 of 3. PageID #: 1140



                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                              By: /s/ James R. Bennett II
                                  James R. Bennett II (OH #0071663)
                                  Sara E. DeCaro (OH #0072485)
                                  David M. DeVito (CA #243695)
                                  Assistant United States Attorneys
                                  United States Courthouse
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3988 - Bennett
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov

                                  Attorneys for Respondents




                                   3
